Citation Nr: 1454107	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected cervical strain, including whether the reduction form 20 percent to 10 percent effective May 1, 2014 was proper.

2.  Entitlement to a rating in excess of 10 percent for service-connected low back strain prior to August 19, 2014.

3.  Entitlement to a rating in excess of 40 percent for service-connected low back strain after August 19, 2014.

4.  Entitlement to a rating in excess of 40 percent for service-connected traumatic brain injury with headaches (TBI).

5.  Entitlement to service connection for a gastrointestinal disorder, claimed as upset stomach.

6.  Entitlement to service connection for radiculopathy of the hands and fingers bilaterally, claimed as numbness and coldness (hand disorder).

7.  Entitlement to service connection for a bilateral leg disorder, to include radiculopathy, claimed as leg cramping.

8.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent
	National Veterans Disability Advocates


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated December 2009, April 2012, and February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

Although originally included on his substantive appeal, at his hearing the Veteran withdrew the issue of entitlement to an increased rating for his service-connected appendectomy scar.  Accordingly, this issue is no longer before the Board.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The claims file includes evidence, including private treatment records, submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, the file includes a September 2014 written statement from the Veteran and his representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly, the Board finds appellate consideration may proceed without any prejudice to the Veteran.

On his May 2014 written notice of disagreement, the Veteran also filed a new claim for entitlement to service connection for an acquired psychiatric impairment, including as secondary to his service-connected disabilities.  Accordingly, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a rating in excess of 40 percent for service-connected lumbar strain after August 19, 2014, entitlement to service connection for a gastrointestinal disorder, entitlement to service connection for bilateral hand disorder, entitlement to bilateral leg disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran did not demonstrate forward flexion of the cervical spine limited to 15 degrees, favorable ankylosis, or IVDS with incapacitating episodes lasting at least four weeks during at twelve month period at any point during the period on appeal.  

2.  The Veteran did not demonstrate material improvement of his service-connected cervical strain during the period on appeal.

3.  The Veteran did not demonstrate forward flexion of the lumbar spine limited to between 30 and 60 degrees, combined range of motion of the thoracolumbar spine limited to 120 degrees, muscle spasm or guarding resulting in abnormal gait or spinal contour, or IVDS with incapacitating episodes at any point prior to August 19, 2014.

4.  The Veteran demonstrated forward flexion of the lumbar spine limited to 30 degrees for the first time during the period on appeal on August 18, 2014.

5.  The Veteran did not demonstrate objective evidence of moderate memory impairment, moderately severely impaired judgment, inappropriate social interaction, disorientation, decreased motor activity, or neurobehavioral effects related to his service-connected residuals of TBI at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected cervical strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  The reduction in rating for service-connected cervical strain from 20 percent to 10 percent effective May 1, 2014 was improper and restoration of a rating not to exceed 20 percent is granted.  38 U.S.C.A. §§ 1155, 5103(a) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code (DC) 5237 (2014).

3.  The criteria for a rating in excess of 10 percent for service-connected lumbar strain were not met prior to August 19, 2014.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

4.  The criteria for a 40 percent rating for service-connected lumbar strain were met effective August 19, 2014.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

5.  The criteria for a rating in excess of 40 percent for service-connected residuals of TBI have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8045 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased ratings for his service-connected cervical strain, low back strain, and TBI.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Each of the Veteran's appeals for an increased rating will be addressed in turn.

Cervical Strain 

The Veteran is seeking a rating in excess of 20 percent for his service-connected cervical strain, including whether the reduction to 10 percent effective May 1, 2014 was proper.  In seeking this increase, the Veteran has primarily complained of stiffness, pain, and decreased range of motion.

Throughout the period on appeal, the Veteran's cervical strain has been rated under diagnostic code (DC) 5237.  Under this DC, the Veteran's cervical strain can either be rated under the General Rating Formula for Disease and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever results in a higher evaluation.  38 C.F.R. § 4.71a, DC 5243.  

Under the General Formula, a 10 percent rating is warranted for 
* forward flexion of the cervical spine limited to 40 degrees 
* combined range of the cervical spine between 170 and 335 degrees
* or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour.



A higher 20 percent rating is warranted for
* forward flexion of the cervical spine between 15 and 30 degrees
* combined range of motion of the cervical spine less than 170 degrees
* or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

A higher 30 percent rating is warranted for
* forward flexion of the cervical spine to 15 degrees or less
* or favorable ankylosis of the entire cervical spine

Under the IVDS Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A higher 20 percent rating is warranted for incapacitating episodes lasting between 2 and 4 weeks in the past year, and a 40 percent rating is warranted for incapacitating episodes lasting between 4 and 6 weeks.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician.  Id at Note (1).

As will be discussed below, the Board finds the Veteran's service-connected cervical strain warranted a rating not to exceed 20 percent throughout the period on appeal.  Accordingly, the reduction to 10 percent effective May 2014 was improper.  However, the evidence does not establish the Veteran met the criteria for a rating in excess of 20 percent under either the General Formula or the IVDS Formula at any point during the period on appeal.  

First, the evidence does not establish the Veteran experienced forward flexion of the cervical spine limited to 15 degrees or less or favorable ankylosis, the criteria for a higher 30 percent rating under the General Formula, at any point during the period on appeal.  Objective testing, including MRIs, reflect he currently has degenerative disc disease and a herniated disc in his cervical spine.  However, despite these disorders he was able to flex forward to 45 degrees on several occasions, including during his July 2009 and April 2014 VA examinations.  Each examiner also repeated the testing following repetitive use and found no addition functional loss due to pain or fatigability, as contemplated by DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Veteran has consistently demonstrated range of motion well in excess of even the criteria for his currently assigned 20 percent rating.  Additionally, no ankylosis was noted.  Accordingly, the criteria for a higher rating under the General Formula prior to May 1, 2014 have not been met.

Similarly, the evidence also does not establish the Veteran experienced IVDS with incapacitating episodes having a total duration at least four weeks during any 12 month period prior to May 1, 2014.  Instead, the evidence does not establish the Veteran experienced an incapacitating episode requiring physician prescribed bedrest at any point during the period on appeal.  The April 2014 VA examiner specifically opined the Veteran had IVDS, but had not experienced any incapacitating episodes during the prior twelve months.  Accordingly, the criteria for a higher rating under the IVDS formula also have not been met prior to May 1, 2014.

As discussed above, in a February 2014 rating decision the RO reduced the Veteran's rating for his service-connected cervical strain from 20 percent to 10 percent effective May 1, 2014.  In effectuating the reduction, the VA complied with the proper notice requirements under 38 C.F.R. § 3.105(e).  However, at the time of 2014 the reduction, the Veteran's current 20 percent rating had been in place since 2004, well over five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) apply and provide the evidence must reflect material improvement maintained under the ordinary conditions of life.  In this case, the evidence does not establish the Veteran's service-connected neck strain materially improved such as to warrant a rating reduction.

In August 2014, the Veteran's neck condition was evaluated by Dr. Woods, a private physician.  Dr. Woods noted that although the Veteran could flex forward to 45 degrees, he first experienced pain with forward flexion between 15 and 30 degrees.  Therefore, based on DeLuca v. Brown, 8 Vet. App. 202 (1995) and affording all benefit of the doubt to the Veteran, the Board finds the Veteran's painful motion in his cervical spine continues to meet the criteria for a 20 percent rating.  Accordingly, the rating reduction to 10 percent was improper, and a continued 20 percent rating is warranted throughout the period on appeal.  To this limited extent, the Veteran's appeal is granted.

However, this report from Dr. Woods does not reflect the Veteran met the criteria associated with a higher, 30 percent rating.  Even considering the Veteran's painful motion, Dr. Woods indicated he could flex forward between 15 and 30 degrees.  Dr. Woods also specifically noted the Veteran did not have any ankylosis of the cervical spine.  Accordingly, the criteria associated with a higher 30 percent rating under the General Formula have not been met.

Similarly, Dr. Woods also specifically noted the Veteran had not been prescribed bed rest due to IVDS.  Therefore, the criteria associated with a higher 30 percent rating under the IVDS formula also have not been met.

Based on all the foregoing, and affording all benefit of the doubt to the Veteran, the criteria for a 20 percent rating for service-connected cervical strain have been met throughout the period on appeal, and the rating reduction to 10 percent was not warranted.  However, the evidence does not establish the Veteran met the criteria associated with a higher 30 percent rating at any point during the period on appeal.  Accordingly, to the extent to that he sought a rating in excess of 20 percent, his appeal is denied.

Low Back Strain

The Veteran is also seeking a rating in excess of 10 percent for his service-connected low back strain.  In seeking this increased rating, the Veteran has primarily complained of limited motion, including inability to twist, and burning pain upon use.  Like his cervical strain, his back strain has also been rated under DC 5237.





Under the General Formula a 10 percent rating for lumbar (low back) strain
is warranted for
* forward flexion limited to between 60 and 85 degrees
* combined range of motion of the thoracolumbar spine between 120 and 235 degrees
* muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour
* or vertebral body fracture with loss of 50 percent or more of the height

A higher 20 percent rating under the General Formula is warranted for
* forward flexion between 30 and 60 degrees
* combined range of motion of the thoracolumbar spine limited to 120 degrees
* or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour

A higher 40 percent rating under the General Formula is warranted for
* forward flexion of the thoracolumbar spine limited to 30 degrees or less
* or favorable ankylosis of the entire thoracolumbar spine

Again, under the IVDS Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, and a higher 20 percent rating is warranted for incapacitating episodes lasting between 2 and 4 weeks in the past year.  A 40 percent rating is warranted for incapacitating episodes lasting between 4 and 6 weeks per year, and a maximum 60 percent rating is warranted for incapacitating episodes have a total duration of at least 6 weeks in the past 12 months.  38 C.F.R. § 4.71a.  

In this case, the evidence reflects the Veteran consistently sought treatment for pain in his lower back.  However, range of motion testing was not conducted during the period on appeal prior to his April 2014 VA examination.  The results of this testing do not reflect the Veteran met the criteria associated with a higher 20 percent rating.  Instead, the Veteran demonstrated flexion to 80 degrees and combined range of motion of 185 degrees, both factors meeting the criteria associated with the currently assigned 10 percent rating.  Although range of motion testing after repetitive use reflected some additional functional loss, the Veteran still demonstrated forward flexion well in excess of 60 degrees.  See DeLuca.  The VA examiner also noted the Veteran did not experience any muscle guarding or spasm, or any incapacitating episodes as a result of his IVDS.  Therefore, the examiner's report does not reflect the Veteran met the criteria associated with a higher 20 percent rating under the General or IVDS Formulas.  38 C.F.R. § 4.71a.

In August 2014, the Veteran's service-connected lumbar strain was evaluated by a private physician, Dr. Woods.  Range of motion testing performed by Dr. Woods reflected the Veteran's forward flexion was limited to 30 degrees, meeting the criteria for a higher 40 percent rating under the General Formula for the first time during the period on appeal.  Accordingly, the report from Dr. Woods reflects the Veteran's service-connected lumbar strain warranted a rating of 40 percent based on limitation of motion.  Accordingly, an increased rating of 40 percent is granted effective August 19, 2014, and to this extent the Veteran's appeal is granted.

The question of whether a rating in excess of 40 percent is warranted requires further development, and is addressed in the remand portion below.

Based on the foregoing, the evidence does not establish the Veteran met the criteria associated with a rating in excess of 10 percent at any point prior to August 2014.  Instead, the diagnostic testing during his April 2014 demonstrated the Veteran experienced range of motion well in excess of the criteria associated with a higher 20 percent rating.  However, the report from Dr. Woods reflects the Veteran's service-connected lumbar strain warranted a higher 40 percent rating for the first time during the period on appeal on August 19, 2014.  Accordingly, a rating of 40 percent is granted effective August 19, 2014.

Regarding both his appeals for increased rating for his service-connected cervical strain and his service-connected lumbar strain, the Board has considered that VA regulations also provide that any neurologic impairment (to the extent one is found to exist) should be rated separately and then combined with the orthopedic rating.  38 C.F.R. § 4.71a, Note 1.  However, the evidence does not establish, and the Veteran has not asserted, that he experienced any bowel or bladder impairment due to his service-connected neck or back conditions.  The Veteran has complained of symptoms similar to radiculopathy in both his hands and legs, including complaints of numbness and coldness in his hands and cramping of his legs.  However, these symptoms are separately on appeal, as reflected in the issues above, and will be discussed in the remand portion below.  Accordingly, no additional rating for a neurologic impairment is warranted at this time.

TBI

The Veteran is also seeking an increased rating for his service-connected residuals of TBI, currently assigned a 40 percent rating under DC 8045 based on three or more subjective symptoms that moderately interfere with work.  38 C.F.R. § 4.124a.  In seeking an increased rating the Veteran has primarily complained of daily headaches, with prostrating headaches which require him to lay down for an average of three to four hours approximately three to four times per week.  During his May 2014 hearing, he also described experiencing poor judgment and memory impairment.

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation under listed facets.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Each facet shall be assigned a level of impairment, ranging from 1 to 3.  The disability rating assigned shall be based on the facet with the highest level of impairment.  Id.  As will be discussed below, the Board finds the evidence does not establish the Veteran met the criteria for a rating in excess of 40 percent at any point during the period on appeal.

VA regulations for rating residuals of TBI provide that cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be rated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045.

As discussed above, the Veteran reported memory impairment and poor judgment during his May 2014 hearing.  However, medical treatment records reflect he denied experiencing any impairment of memory or judgment on several occasions, including during his October 2009 VA examination.  His memory and judgment were also specifically noted to be normal in his recent August 2014 private evaluation by Dr. Woods.  Because there is no objective evidence of impaired memory or judgment, the Veteran would at best receive only a level 1 impairment, or a rating of 10 percent, under these facets.  However, as will be discussed, a higher rating is available under a different facet of TBI residuals.

VA regulations also provide that subjective symptoms may be the only residual of TBI.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be rated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

The Veteran is currently assigned the maximum level 2 impairment under the subjective symptoms criteria based on three or more subjective symptoms that moderately interfere with work.  Most notably, the level 2 impairment reflects headaches requiring rest periods during most days.  This level of impairment most accurately reflects the Veteran's current residuals of his service-connected TBI, as again reflected in the recent August 2014 report from Dr. Woods.  Accordingly, the Board finds the Veteran's currently assigned level 2 impairment, equating to a 40 percent rating, was warranted throughout the period on appeal.

The Veteran's current 40 percent rating is the schedular maximum for subjective symptoms of cognitive impairment under VA regulations.  Accordingly, a higher schedular rating under this facet is not available.
The regulations do not provide for a higher level 3 impairment based on subjective symptoms.  Instead, a level 3 impairment is only warranted if there is objective evidence or testing of moderate impairment of memory, attention, concentration, or executive function; moderately severely impaired judgment; social interaction that is inappropriate most of the time; the Veteran is often disoriented to two or more aspects; motor activity is moderately decreased due to apraxia; moderately severely impaired visual spatial orientation; one or more neurobehavioral effects that frequently interfere with workplace interaction; or inability to communicate at least half of the time.  The evidence does not establish, and the Veteran has not asserted, he met any of these criteria at any point during the period on appeal.  Accordingly, a higher level 3 impairment is not warranted for any facet of residuals of TBI.

The regulations for TBI also provide that any residual with a distinct diagnosis may be evaluated under another diagnostic code, such as migraine headaches, even if that diagnosis is based on subjective symptoms, and should be rated under the distinct diagnosis, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a, DC 8045.  Accordingly, the Board has considered whether any other diagnostic codes would be applicable to the Veteran's symptoms.  Specifically, the Board has considered whether a higher rating would be warranted under DC 8100 relating to migraines.  However, careful review of the evidence reflects the Veteran's frequent headaches have not been diagnosed or otherwise classified as migraines at any point during the period on appeal.  Therefore, the Board finds a rating under DC 8100 is not warranted.  Id.

Based on the foregoing, the Board finds the evidence does not establish the Veteran met the criteria associated with a rating in excess of 40 percent at any point during the period on appeal, and the Veteran's appeal is denied.

Regarding all three of the Veteran's claims for increased ratings, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the evidence fails to establish anything unique or unusual about the Veteran's service-connected cervical strain, lumbar strain, and residuals of TBI that would render the schedular criteria inadequate.  In both his neck and back claims the Veteran's primarily complaints were of limitation of motion and pain, especially upon use.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and specifically served as the basis for the continued 20 percent rating for his neck condition, as discussed above.  Regarding residuals of TBI, the Veteran's primarily complaint was of frequent headaches which required rest to recover.  These symptoms were also specifically contemplated in the schedular ratings that were assigned, as discussed above.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).
As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture, and referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, in this case the issue of TDIU has been explicitly raised by the record.  Accordingly, an inferred claim for TDIU is moot, and the issue of entitlement to TDIU is addressed is the remand portion below.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).    In the present case, required notice was provided by a letters dated May 2009 and March 2012, prior to initial AOJ determination.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  At his hearing, the Veteran indicated he had not yet filed for any disability benefits with the Social Security Administration (SSA), so no potentially relevant records were required from the SSA.

In May 2014, the Veteran was provided a hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by his agent from the National Veterans Disability Advocates, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to additional private treatment records.  Following the hearing, the claims file was held open and all the identified additional private treatment records were received.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with VA examinations regarding the issues discussed above, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

A rating in excess of 20 percent for service-connected cervical strain is denied.

The reduction in rating for service-connected cervical strain from 20 percent to 10 percent effective May 1, 2014 was improper, and restoration of a rating not to exceed 20 percent is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for service-connected lumbar strain prior to August 19, 2014 is denied.

A rating of 40 percent for service-connected lumbar strain is granted effective August 19, 2014, subject to the laws and regulations governing the award of monetary benefits.

The appeal for an increased rating for service-connected residuals of TBI is denied.


REMAND

Several of the Veteran's appeals, addressed below, require remand for further development.

Lumbar Strain

As discussed above, the August 2014 medical report from Dr. Woods reflects the Veteran's service-connected lumbar strain warranted a 40 percent rating based on limitation of motion.  However, the issue of entitlement to a rating in excess of 40 percent for lumbar strain requires remand for further clarification.  Specifically, on the fourth page of his report Dr. Woods indicated that the Veteran experienced "incapacitating episodes requiring bed rest due to low back pain" for a total duration of at least six weeks per calendar year, suggesting the Veteran met the criteria for a maximum 60 percent rating under the IVDS Formula.  However, on the bottom of the 19th page of his report Dr. Woods seems to contradict himself by answering "no" to the question "Has your patient been prescribed bed rest due to a period of acute signs and symptoms as the result of intervertebral disc syndrome" in the lumbar spine impairment questionnaire.  Accordingly, the Board finds the VA should seek clarification from Dr. Woods as to whether the Veteran has incapacitating episodes sufficient to warrant a higher rating under the IVDS Formula.
GI Disorder

The Veteran is seeking service connection for a gastrointestinal disorder, claimed as upset stomach.  Review of the record reflects the Veteran has not yet been provided with a VA examination regarding this issue.  However, service treatment records, including the Veteran's separation examination, reflect he sought medical treatment for frequent indigestion during active service.  Accordingly, some in-service occurrence is suggested.  Additionally, post-service medical records reflect the Veteran currently has some abdominal pain, as well as a June 2013 cholecystectomy and gastroesophageal reflux disorder.  Therefore, the elements of McLendon are met and a VA examination is required.

Hand Disorder

The Veteran is also seeking service connection for a bilateral hand disorder, claimed as numbness and coldness of both hands and fingers, to include as a manifestation of radiculopathy from the service-connected cervical spine disability.   In medical treatment records, the Veteran related the onset of his hand pain both to his service-connected cervical strain and his headaches.  However, based on the medical records it is unclear if the Veteran currently has any bilateral hand disorder, including radiculopathy.  For example, a January 2007 MRI revealed cervical disc herniation impinging on the nerves of his left arm, however subsequent medical records reflect no evidence of cervical radiculopathy.  Additionally, no VA examination has been provided regarding this appeal.  Accordingly, remand is required for a VA examination.

Leg Disorder

The Veteran is also seeking service connection for a bilateral leg disorder, claimed as leg cramping.  Review of the record reflects no VA examination has been provided regarding this issue.  Additionally, there are conflicting medical records relating to the Veteran's bilateral leg pain.  Specifically, the August 2014 report from Dr. Woods including evidence the Veteran currently has radiculopathy in his left leg from his service-connected lumbar strain, including positive straight leg raise testing on the left.  However, later in the same record Dr. Woods stated "I see no evidence that his [left leg] radiculopathy is service-connected."  Therefore the Board finds a VA examination is required to clarify whether the Veteran has a current leg disorder related to his service-connected disabilities, including his lumbar strain.

TDIU

Finally, the Veteran is also seeking entitlement to TDIU.  However, because adjudication of the issues on appeal may impact his claim for TDIU, this appeal is also remanded as an intertwined issue.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should seek clarification from Dr. Woods regarding the Veteran's service-connected lumbar strain.  Specifically, the AOJ should note the discrepancies on the August 2014 medical record noted above, and ask Dr. Woods to clarify whether he, or any other physician, prescribed bed rest for a period of acute signs and symptoms due to the Veteran's intervertebral disc syndrome.  All efforts to seek clarification should be fully documented in the claims file.  Thereafter and upon review of any evidence obtained, take any additional development deemed necessary, to include the procurement of a new VA examination

2.  Schedule the Veteran for a VA examination to address the nature and etiology of his current gastrointestinal disorder, if any.  The Veteran's complete claims folder, including a copy of this remand, must be made available to the examiner and such review should be noted in the report.  A complete rationale should be provided for any opinion expressed.  Consistent with the factual and medical history, the examiner should provide an opinion as to the following questions:

a)  Does the Veteran have any current gastrointestinal disorder?  If so, specifically identify each disorder.

b)  For each identified disorder, is it as likely as not (50 percent or greater) that the Veteran's gastrointestinal disorder began during, or was otherwise caused by, his active service?  In answering this question, the examiner should specifically comment on the frequent indigestion noted on the Veteran's March 1983 separation examination and accompanying report of medical history.

2)  Schedule the Veteran for a VA examination to address the nature and etiology of his current bilateral hand and leg disorders, if any.  The Veteran's complete claims folder, including a copy of this remand, must be made available to the examiner and such review should be noted in the report.  A complete rationale should be provided for any opinion expressed.  Consistent with the factual and medical history, the examiner should provide an opinion as to the following questions:

a)  Does the Veteran have a current disorder in either hand manifested by the complaints of numbness, coldness, and tingling?  If so, specifically identify each disorder. 

b)  For each diagnosed hand disorder, if any, is it as likely as not (50 percent or greater) the Veteran's disorder began during, or was otherwise caused by, his active service?  In answering this question the examiner should specifically comment on the December 1982 in-service medical record noting the Veteran's complaints of neck pain radiating into his right arm.

c)  If the answer to the above question is negative, for each diagnosed hand disorder, is it as likely as not (50 percent or greater) the Veteran's disorder was caused or aggravated (permanent increased in severity) by his service-connected disabilities, including his service-connected cervical spine disability?  Specify whether any such symptoms amounts to a neurological abnormality associated with the service-connected cervical spine disability.

d)  Does the Veteran have a current disorder of either leg, manifested by cramping and/or radiculopathy?  If so, specifically identify each disorder.

e)  For each identified leg disorder, if any, is it as likely as not (50 percent or greater) the Veteran's disorder began during, or was otherwise caused by, his active service?

f)  If the answer to the above question is negative, for each diagnosed leg disorder, if any, is it as likely as not (50 percent or greater) the Veteran's disorder was caused or aggravated (permanent increased in severity) by his service-connected disabilities, including his service-connected lumbar strain? Specify whether any such symptoms amounts to a neurological abnormality associated with the service-connected lumbar spine disability

3) After completing all the above, readjudicate the appeals, including the claim for TDIU.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


